Motion Granted; Appeal Dismissed and Memorandum Opinion filed February 9,
2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-01075-CV
                                   ____________

    THE BLACKSTONE BUILDER, INC. and SHAHEM BARAZI, Appellants

                                           V.

                            LONE STAR BANK, Appellee


                       On Appeal from the 334th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-00623


                      MEMORANDUM OPINION

      This is an appeal from a summary judgment signed September 14, 2011, and made
final by a non-suit order signed September 21, 2011. On January 10, 2012, this court
ordered the parties to mediate the case. On February 2, 2012, the parties filed a joint
motion to dismiss the appeal because they have reached a settlement agreement. See Tex.
R. App. P. 42.1.

      The motion is granted. Accordingly, the appeal is ordered dismissed.

                                     PER CURIAM

Panel consists of Justices Frost, Brown, and Christopher.